Citation Nr: 0727450	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an effective date earlier than April 26, 1999, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) on the basis of clear and unmistakable 
error (CUE) in a prior rating decision.

Entitlement to an effective date earlier than April 26, 1999, 
for the grant of a TDIU on a basis other than CUE in a prior 
rating decision.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In connection with his appeal the veteran testified at a 
videoconference hearing in October 2006, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims files.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board at the October 2006 
hearing.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  In an unappealed October 1999 rating decision, the RO 
granted a TDIU and assigned an effective date of April 26, 
1999. 

2.  The veteran has not alleged any specific error of fact or 
law in any RO rating decision.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than April 26, 
1999, for the grant of a TDIU on a basis other than CUE in a 
prior rating decision lacks legal merit.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The veteran has failed to raise a valid claim of CUE in 
any RO rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 20.1400 (2006); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than April 
26, 1999, for the grant of a TDIU and the assignment of a 100 
percent disability rating.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this claim.  In Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001) (en banc), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  

Moreover, with respect to CUE claims, the Court in Livesay 
held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  

In essence, the Court in Livesay indicated that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by 
itself a claim for benefits.  Thus, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. §20.1411(c) and (d) (2006).

Based on the Court's precedential decisions cited above, the 
Board concludes that the veteran's claim is not subject to 
the provisions of the VCAA.  

Legal Criteria

Finality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103.  

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2006).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (2006).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 20.1400.

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo, 6 Vet. App. 40.

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

In an October 1999 rating decision, the RO granted a TDIU and 
assigned an effective date of April 26, 1999.  The veteran 
was notified of that decision by letter mailed on November 5, 
1999.  The veteran had one year from the date of that letter 
to file a notice of disagreement with the October 1999 
decision.  Subsequent to the November 5, 1999, letter from 
the RO, the next document received from the veteran is a VA 
Form 21-4138, accepted by the RO as a service connection 
claim for hypertension and a heart condition, and received at 
the RO in February 2002.  

Even if this document were accepted as an attempted notice of 
disagreement with the October 1999 rating decision, it is not 
timely with respect to that decision.  The veteran does not 
in fact contend that he filed a notice of disagreement with 
the October 1999 decision, and he has pointed to no document 
that would constitute a timely notice of disagreement with 
that decision.  Accordingly, the Board finds that the October 
1999 rating decision, and its assignment of April 26, 1999, 
as the effective date for the grant of a TDIU, is final.  

The Board notes in passing that a December 1999 rating 
decision granted a temporary total disability rating from 
September 27, 1999, to November 1, 1999, based on surgery for 
a left knee disorder.  This interrupted the veteran's 
eligibility for TDIU, which has subsequently been listed as 
spanning from April 26, 1999, to September 26, 1999, and from 
November 1, 1999 to present.  The rating decision on appeal 
(June 2005) actually lists November 1, 1999, as the effective 
date for the TDIU grant.  This does not alter the outcome of 
the Board's decision, however.  The Board notes that the 
December 1999 rating decision which established November 1, 
1999, as the reinstatement date for the TDIU award was mailed 
to the veteran on January 13, 2000.  The veteran did not file 
a timely appeal with respect to that decision either, and it 
is now final.  

As such, an appeal founded on a direct attack of either 
rating decision lacks legal merit and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
[in a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law].

While a direct attack on either the October 1999 or December 
1999 rating decision is not possible, VA law provides in 
certain circumstances for a collateral attack on a final 
rating decision.  A final decision of the RO is not subject 
to revision on the same factual basis in the absence of CUE.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 20.1400.

The veteran in this case does not specifically contend that 
either the October 1999 or December 1999 rating decision 
contained CUE.  The Court has held that any claim of CUE must 
be pled with specificity.  See Andre, 14 Vet. App. at 10.

In essence, the Board concludes that the veteran has not 
pointed to any undebatable error in the application of the 
law in either the October 1999 or December 1999 rating 
decision, or any error in the facts as they were known at 
that time, that would compel the conclusion that the result 
would have been manifestly different but for the error.  
Based on the veteran's failure to identify the type of error 
that could potentially be considered CUE, a claim of CUE in a 
prior RO rating decision has not been pled with sufficient 
specificity to raise a valid claim.  

In sum, where an alleged error is not the type of error that, 
if true, would be CUE on its face, if the veteran is only 
asserting disagreement with how the VA evaluated the facts 
before it, if the veteran has only alleged a failure on the 
part of VA to fulfill its duty to assist, or if the veteran 
has not expressed with specificity how the application of 
cited laws and regulations would dictate a "manifestly 
different" result, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  See Simmons, 17 Vet. App. 104.  
This is the situation here.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that he has 
suffered from the conditions underlying his TDIU award since 
at least 1992, long before he filed his claim, and therefore 
he should be compensated for the entire period of time.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  


ORDER

Entitlement to an effective date earlier than April 26, 1999, 
for the grant of a TDIU on a basis other than CUE in a prior 
rating decision is denied.

The appeal for entitlement to an effective date earlier than 
April 26, 1999, for the grant of a TDIU based on CUE in a 
prior rating decision is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


